Title: From James Madison to James Barbour, 25 November 1820
From: Madison, James
To: Barbour, James


                
                    Dear Sir
                    Novr. 25. 1820
                
                Altho’ I know not that any occasion will arise making it pertinent to bring the political career of Mr. T. Coxe to your attention, I can not in

justice to my recollections of it refuse my testimony as to the credit to which he is entitled. I am not unaware that he may have political & perhaps personal enemies who do not speak, as I think, of him. But facts cannot be impaired by opinions.
                Mr. C. was one of the Convention at Annapolis [in] 1786 where he was regarded as a sound politician as particularly enlightened on subjects of commerce, and as a man of literary accomplishments. His pen was ably and indefatigably employed in defending & recommending the Constitution proposed by the Convention of 1787. And he has stedfastly adhered, in spite of many considerations, some of a very trying sort to the principles and policy in Administering it which Ultimately had the sanction of the nation. He has the merit also of an elaborate & distinguished work vindicating at an early day our Commerce agst. its foreign foes: and of contribut[i]ng an important impulse, thro’ the press, to the Cultivation of Cotton, since become the primary staple of our exports; not to mention instructive efforts in favor of other Cultivations, which by degrees may prove valuable additions to our agriculr. prosperity. With this view of his pretensions, combined with a long and intimate acquaintance, I cannot but own, that any provision for him that wd be proper in itself, & contribute to make his advanced age more comfortable than it otherwise might be wd. afford me real pleasure; and I take the liberty of saying so not forgetting at the same time, that it may be most delicate to do it in confidence, in order to avoid an apparent anticipation where I can have no warrant for it.
            